On Petition for Rehearing.
PER CURIAM.
The appellant seeks a reargument upon the question whether the Prague Amusement Company did not infringe by not *402complying with the condition as to royalty or rental imposed by the appellant on users of machines manufactured under its licenses.
[5, 6] The sale of the projecting machine carried with it, in the absence of any restriction, an implied license of use. Mitchell v. Hawley, 16 Wall. 547, 21 L. Ed. 322. The notice which was attached attempted to impose the condition that it should only be used with films containing the invention of a patent which had expired “and upon other terms to be fixed by the Motion Picture Patents Company.” The condition as to use only with the specified films we have held illegal for the reasons given in our opinion heretofore rendered. The condition as to which a reargument is desired relating to a continuing royalty was' not brought to the notice of the defendants and cannot, therefore, be regarded as limiting the implied license which accompanied the sale of the machine. Cortelyou v. Johnson, 207 U. S. 196, 28 Sup. Ct. 105, 52 L. Ed. 167; Lovell-McConnell Mfg. Co. v. Waite Auto Supply Co. (D. C.) 198 Fed. 133. The clause “upon other terms to be fixed” in no way specified the nature of these terms and in particular in no way mentioned a continuing royalty, or the amount thereof. There is no evidence, moreover, that any “other terms” were ever fixed or demanded. We think such a vagué condition insufficient to limit the implied right of user passing to the vendee of the machine, and consequently unenforceable.
[7] The appellant offered evidence at the trial, which was excluded, that the Prague Amusement Company had knowledge of the terms upon which the Motion Picture Patents Company was accustomed to grant permission to use a machine put out by its licensed manufacturers ; but this evidence, had it been allowed, would not have obviated the difficulty with the form of the notice. If the terms that were customary had been known, there was nothing in the notice or elsewhere to prevent the appellant from varying the royalty as to nature or amount. Such a condition is too indefinite for enforcement, though a notice of a precise amount to be paid might be perfectly good. The notice affixed to the machine was so broad as to allow the patentee to fix any terms he might choose and to be repugnant to all rights which the owner of the machine might have obtained by his purchase and implied license.
The motion for a reargument is denied.